Citation Nr: 1508156	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-11 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder ("PTSD") with major depressive disorder prior to November 10, 2010 and entitlement to an initial rating in excess of 50 percent on and after November 10, 2010.  

2.  Entitlement to an initial rating in excess of 10 percent for service-connected degenerative arthritis, lumbar spine.  

3.  Entitlement to service connection for migraines.  

4.  Entitlement to service connection for a sleep disability, to include narcolepsy, to include as secondary to service-connected PTSD with major depressive disorder.  

5.  Entitlement to service connection for a sinus disability, to include nasal congestion.  

6.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD with major depressive disorder.  

7.  Entitlement to service connection for chronic fatigue syndrome.

8.  Entitlement to service connection for polymyalgia, claimed as fibromyalgia.

9.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability ("TDIU").


REPRESENTATION

Appellant represented by:	Roger B. Hale, Attorney


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to November 2001 and from February 2008 to January 2009.  He also had service in the Naval Reserve.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision (PTSD with major depressive disorder and degenerative arthritis, lumbar spine, and chronic sinusitis and nasal congestion), a February 2011 rating decision (migraine headaches and narcolepsy), a June 2013 rating decision (chronic fatigue syndrome and polymyalgia, claimed as fibromyalgia), and a November 2014 rating decision (hypertension) by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The November 2014 rating decision denied entitlement to service connection for hypertension, to include as secondary to service-connected PTSD with major depressive disorder.  The Veteran filed a timely notice of disagreement in December 2014.  The filing of a notice of disagreement triggers the appellate process and the issue is listed on the title page of this decision.

Concerning the issue of entitlement to service connection for a sleep disability, to include narcolepsy, the Board included a claim for secondary service connection.  Review of the VA medical treatment records shows a discussion of mental health symptoms and sleep issues.  As the Veteran is service connected for PTSD with major depressive disorder, the Board finds that a claim for secondary service connection has been raised.  See, e.g., Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record).

In addition, the Board added the issues of entitlement to service connection for chronic fatigue syndrome and entitlement to service connection for polymyalgia, claimed as fibromyalgia, as issues on appeal.  In this respect, a June 2013 rating decision denied entitlement to service connection for chronic fatigue syndrome and denied entitlement to service connection for polymyalgia, claimed as fibromyalgia.  The Veteran submitted a timely notice of disagreement in October 2013.  A Statement of the Case was issued in April 2014 and the letter notifying the Veteran of the decision was dated April 14, 2014.  Within the 60-day period in which to appeal, it appears that the AOJ received a fax from the Veteran, consisting of a VA Form 21-4138, Statement in Support of Claim, signed by the Veteran on June 13, 2014.  The top of the form indicated transmission of the fax on April 13, 2014, within the 60-day period in which to complete a substantive appeal.   However, the date-stamp noted that the form was received by the AOJ on April 16, 2014.  In the statement, the Veteran requested an extension of the time period in which to submit a substantive appeal due to unforeseen heart problems.  38 C.F.R. §§ 20.303; 20.305(b).  In July 2014, the Veteran sent correspondence to the AOJ requesting information regarding his extension.  In October 2014, the Veteran again requested information regarding his request for an extension and how long he had to file a substantive appeal.  In December 2014, a VA Form 9 was received in which the Veteran requested a hearing before a Veterans Law Judge.  Construed liberally and resolving any doubt in favor of the Veteran, the Board finds that the Veteran's request for an extension to submit a substantive appeal constitutes a timely substantive appeal for the purposes of perfecting the issues of entitlement to service connection for chronic fatigue syndrome and entitlement to service connection for polymyalgia, claimed as fibromyalgia.  As such, the issues are listed on the title page of this decision.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims ("Court") held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran reported that he cannot work due to his service-connected disabilities.  While the evidence indicates that the Veteran is currently employed, the claims folder also contains numerous documents related to the Family and Medical Leave Act ("FMLA") and the Veteran's assertions that he cannot follow his occupation.  Indeed, a letter from a supervisor noted that it was proposed that the Veteran be removed from his job.  Therefore, the issue of entitlement to a TDIU is on appeal and listed as an issue on the title page of this decision.

The issues of entitlement to an initial rating in excess of 30 percent for service-connected PTSD with major depressive disorder prior to November 10, 2010 and entitlement to an initial rating in excess of 50 percent on and after November 10, 2010, entitlement to an initial rating in excess of 10 percent for service-connected degenerative arthritis, lumbar spine, entitlement to service connection for migraines, entitlement to service connection for a sleep disability, to include narcolepsy, to include as secondary to service-connected PTSD with major depressive disorder, entitlement to service connection for a sinus disability, to include nasal congestion, entitlement to service connection for hypertension, to include as secondary to service-connected PTSD with major depressive disorder, entitlement to service connection for polymyalgia, claimed as fibromyalgia, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving any doubt in favor of the Veteran, the Veteran's chronic fatigue syndrome manifested as a result of his active service in the Southwest Asia theater of operations during the Persian Gulf War. 


CONCLUSION OF LAW

The criteria for service connection for chronic fatigue syndrome are met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Given the favorable disposition of the action herein, i.e., granting service connection for chronic fatigue syndrome, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Criteria and Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, compensation is warranted for Persian Gulf veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period and by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If an undiagnosed chronic symptom or illness is not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  Effective December 29, 2011, VA revised 38 C.F.R. § 3.317(a)(1)(i) to extend the period during which disabilities associated with undiagnosed illnesses and medically unexplained chronic multisymptom illnesses must become manifest in order for a veteran to be eligible for compensation.  The period was extended from December 31, 2011 to December 31, 2016.  See 76 Fed. Reg. 81,834 (Dec. 29, 2011) (interim final rule extending statutory period).

A "Persian Gulf Veteran" is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).

The term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal disease).  38 C.F.R. § 3.317(a)(2)(i).

Compensation shall not be paid under 38 C.F.R. § 3.317 for a chronic disability: (1) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or, (2) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or, (3) if there is affirmative evidence that the disability is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7).

The Veteran's DD Form 214, concerning his active military service from February 2008 to January 2009, shows that his awards include the Iraq Campaign Medal.  His service personnel records confirm service in Iraq.  He is shown to meet the criteria for a Persian Gulf veteran.  38 C.F.R. § 3.317(e).  The VA medical treatment records include diagnoses of chronic fatigue syndrome.  The Board recognizes that a June 2013 VA examiner opined that the Veteran's chronic fatigue syndrome was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner opined that the Veteran likely had chronic fatigue, but not chronic fatigue syndrome, and it was more likely related to his mental health issues.  However, again, the VA medical treatment records include numerous diagnoses of chronic fatigue syndrome.  The Veteran reported that he experienced symptoms of fatigue since his separation from active service.  The Veteran also submitted a Chronic Fatigue Syndrome Disability Benefits Questionnaire, signed and completed by L.D., M.D., in October 2012.  The Board observes that Dr. L.D. is the Veteran's VA physician.  See VA medical treatment records.  The questionnaire noted a diagnosis of chronic fatigue syndrome and that the onset of the chronic fatigue syndrome was concurrent to deployment to Balad, Iraq in 2008 to 2009.  By resolving any doubt in favor of the Veteran, the Board finds that the Veteran has chronic fatigue syndrome and compensation is warranted under 38 C.F.R. § 3.317.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  




ORDER

Entitlement to service connection for chronic fatigue syndrome is granted.    


REMAND

The Veteran has not been provided a VA examination to address the severity of his PTSD with major depressive disorder since a September 2011 VA examination and has not been provided a VA examination to address the severity of his degenerative arthritis, lumbar spine, since a July 2010 VA examination.  New examinations are required.  See, e.g., Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

In addition, VA examinations must be provided concerning the nature and etiology of the claimed migraines, sleep disability, and sinus disability, to include nasal congestion.  A review of the record indicates that VA examinations were scheduled and the Veteran was listed as a "no show."  However, the Veteran reported that he did not receive sufficient notice of the scheduled VA examinations at a VA Medical Center (VAMC) in Muskogee, Oklahoma as opposed to the VAMC in Oklahoma City, where he was employed at that time.  The Board finds that the Veteran should be afforded another opportunity to attend VA examinations or QTC examinations, if appropriate.  

The claims folder contains a formal finding of unavailability for Naval Reserve records and unavailability of records for the Veteran's second period of active service from February 2008 to January 2009.  Subsequently, the AOJ requested the Veteran's entire Official Military Personnel File (OMPF) from the Navy.  However, to ensure that the complete service treatment records are associated with the claims folder, the Board finds that a request for the complete service medical treatment records from the Veteran's second period of active service is required.  

Concerning the issue of entitlement to service connection for polymyalgia, claimed as fibromyalgia, the June 2013 VA examiner indicated that the Veteran did not have any of the markers required for a diagnosis of fibromyalgia and that the disability was less likely than not associated with his military service or with environmental exposure during the Gulf War and was more likely associated with his narcolepsy, PTSD, depression and medication effects.  Thus, affirmative evidence indicates that the issue is not related to service in the Southwest Asia Theater of operations during the Gulf war.  However, the examiner indicated that the issue may be related, in part, to his service-connected PTSD with depressive disorder.  The Board finds that the evidence is not sufficient to warrant a grant of service connection, but that a new VA opinion is required.  

The Veteran has requested a video conference hearing before a Veterans Law Judge in connection with the issues on appeal.  If, following the requested development, any issue remains denied, schedule the Veteran for a video conference hearing before a Veterans Law Judge.  

Finally, with respect to the issue of entitlement to service connection for hypertension, the November 2014 rating decision denied entitlement to service connection for hypertension.  The Veteran filed a timely notice of disagreement in December 2014.  The Veteran has not been issued a corresponding Statement of the Case for the issue.  As a timely notice of disagreement as to the matter has been received, the Board is required to remand the issue for the issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to a TDIU is inextricably intertwined with the issues that are the subject of this remand.  A such, appellate adjudication of the TDIU issue is deferred pending completion of the action rquested below.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case with respect to the November 2014 rating decision denial of entitlement to service connection for hypertension.  Notify the Veteran that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal, return the case to the Board for appellate review.

2.  Send the Veteran a notice letter and application with respect to his claim of entitlement to a TDIU. 

3.  Request updated VA medical treatment records.  

4.  Contact the appropriate facility or facilities to request all service treatment records from the Veteran's active service; specifically, his second period of active service.  

Document all efforts to locate the records.  The AOJ must continue such efforts until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  If required, issue a formal finding of unavailability and notify the Veteran accordingly.  

5.  Schedule the Veteran for a VA medical examination or QTC examination, if appropriate, to determine the current nature and severity of his PTSD with major depressive disorder.   The claims folder must be available for review and the examiner must note that such a review was conducted.

All manifestations and symptoms of PTSD with major depressive disorder must be discussed, as well as all resulting functional impairment.  A Global Assessment of Functioning (GAF) score must be assigned for the service-connected disability.

6.  Schedule the Veteran for a VA medical examination or QTC examination, if appropriate, to determine the current severity of his service-connected degenerative arthritis, lumbar spine.  The claims folder must be made available for review and the examiner must indicate that a review was conducted.

The examiner must include all symptoms and manifestations and range-of-motion findings related to the thoracolumbar spine.

The examiner must address whether the Veteran has had any incapacitating episodes due to intervertebral disc syndrome.  

An incapacitating episode is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

7.  Schedule the Veteran for a VA examination or QTC examination, if appropriate, to determine the nature and etiology of any migraines.  The claims folder must be made available for review and the examiner must indicate that a review was conducted.  Following review of the claims folder and examination of the Veteran, respond to the following:  

Is it at least as likely as not (50 percent probability or more) that any migraines are related to active service, to include the Veteran's exposure to environmental hazards.

A rationale must be offered for any opinion reached.  

8.  Schedule the Veteran for a VA examination or QTC examination, if appropriate, to determine the nature and etiology of any sleep disability present.  The claims folder must be made available for review and the examiner must indicate that a review was conducted.  Following review of the claims folder and examination of the Veteran, respond to the following:  

a.  Is it at least as likely as not (50 percent probability or more) that any sleep disorder, to include, not limited to narcolepsy, is related to active service, to include the Veteran's exposure to environmental hazards.

b.  Is it at least as likely as not (50 percent probability or more) that any sleep disorder, to include, not limited to narcolepsy, was caused or aggravated by the service-connected PTSD with major depressive disorder.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A rationale must be offered for any opinion reached.  

9.  Schedule the Veteran for a VA examination or QTC examination, if appropriate, to determine the nature and etiology of any sinus disability, including nasal congestion, present.  The claims folder must be made available for review and the examiner must indicate that a review was conducted.  Following review of the claims folder and examination of the Veteran, respond to the following:  

Is it at least as likely as not (50 percent probability or more) that any sinus disability, including nasal congestion, is related to active service, to include the Veteran's exposure to environmental hazards.

A rationale must be offered for any opinion reached.  

10.  Schedule the Veteran for a VA examination or QTC examination, if appropriate, to determine the nature and etiology of his polymyalgia, claimed as fibromyalgia.  The claims folder must be made available for review and the examiner must indicate that a review was conducted.  Following review of the claims folder and examination of the Veteran, respond to the following:  

a.  Does the Veteran have a diagnosis of fibromyalgia?  

b.  If there is a diagnosis of fibromyalgia, is at least as likely as not (50 percent probability or more) related to a supervening condition or event that occurred between the Veteran's most recent departure from service and the onset of the disease? 

c.  If the Veteran is diagnosed with a disability other than fibromyalgia, is it at least as likely as not (50 percent probability or more) that the disability is related or otherwise caused by active service, to include exposure to environmental hazards.  

d.  If the Veteran is diagnosed with a disability other than fibromyalgia, is it at least as likely as not (50 percent probability or more) that the disability was caused or aggravated by his service-connected disabilities.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A rationale must be offered for any opinion reached.  

11.  After the above development has been completed, readjudicate the issues on appeal.  If any benefit sought remains denied, furnish the Veteran and his attorney a Supplemental Statement of the Case and an appropriate amount of time for response.

12.  Following completion of the above, if any benefit sought on appeal has not been granted, schedule the Veteran for a video conference hearing at the AOJ before a Veterans Law Judge, unless otherwise indicated.  Provide the Veteran, at his most recent address of record, with notice of the date, time and location of his hearing and place a copy of the letter in the claims folder.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


